Citation Nr: 0021257	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for left femoral 
cutaneous neuropathy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for left 
femoral cutaneous neuropathy and assigned a noncompensable 
evaluation.  In that same decision, the RO also denied 
entitlement to service connection for a left knee disability 
and a low back disability.  

During the course of appeal, in an April 1998 decision the 
Board remanded the case to the RO for further development.  
After further development by the RO, a February 2000 rating 
decision assigned the left femoral cutaneous neuropathy a 10 
percent evaluation, effective from August 1995.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The left femoral cutaneous neuropathy is manifested by 
some numbness, and pain on standing or prolonged walking.

3.  The claims of entitlement to service connection for a 
left knee disorder and for a low back disorder are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left femoral cutaneous neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a and Codes 8526, 8529 (1999).

2.  The claims for service connection for a left knee 
disorder and for a low back disorder, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A U.S. Army hospital record dated in December 1956 indicated 
that the veteran was treated for an injury to the left thigh.  
That record noted pain and numbness in the skin of the left 
thigh, especially on exertion, due to inflammation of a nerve 
in the left thigh. The record contains a diagnosis of 
neuralgia, left anterior cutaneous nerve.  There are no other 
service medical records.  Several attempts to obtain any 
further service medical records were unsuccessful, and 
unavailable service medical records are presumed destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).

VA medical records include an August 1995 hospital discharge 
summary showing that the veteran had been admitted for 
examination.  That report noted complaints of left mid and 
lower thigh numbness for 40 years as well as left knee pain.  
The veteran described a fairly well circumscribed area of 
numbness just anterolateral in the left lower thigh and 
complained of burning pain when he strained or 
stood for a long time, as well as pain in the left knee 
joint.  On examination of the extremities, there was positive 
tenderness over the left knee joint.  Motor examination 
showed normal bulk, tone and strength throughout.  Sensory 
examination showed an 8 by 8 cm area of circumscribed area of 
numbness with decreased pain and temperature over the left 
anterolateral aspect of the left thigh.  Joint position sense 
and vibration were normal.  Reflexes were 2+ and symmetric 
throughout.  Coordination for heel to shin testing, and gait 
were normal.  Straight leg raise was 70 degrees bilaterally.  

The August 1995 discharge summary noted that during the 
course of hospitalization, an EMG and nerve conduction study 
(EMG/NCS) was performed, which revealed a left L4 and L3 
radiculopathy, chronic, with no ongoing denervation except 
left lumbosacral paraspinals.  The discharge summary noted 
that lateral femoral cutaneous snap was not recorded on 
either side, but that this happened in many normal 
individuals.  The report noted that otherwise there was no 
convincing evidence of focal neuropathy.  X-ray examination 
of the left knee showed minimal joint space loss of medial 
compartment with osteophytes off the tibial spine, otherwise 
findings were unremarkable.  The report contains diagnoses of 
(1) left meralgia paresthetica; and (2) left L4 and L3 
radiculopathy, chronic.

During a January 1997 hearing, the veteran testified 
regarding his claims on appeal.  He testified as to the 
symptomatology of his service-connected left femoral 
cutaneous neuropathy; and its relationship to his claimed 
left knee and low back disorders.  

During a December 1999 VA orthopedic examination the veteran 
reported complaints that his left leg neuropathy was 
manifested by a numb patch on the anterior left thigh all the 
time when he walked about 100 feet and the pain increased 
significantly after 200 feet.  He reported that he gets 
significant burning and it stops his ambulation.  At rest it 
was only numb.  It did not wake him from sleep.  He reported 
that he can stand for approximately 10 minutes without pain 
in the thigh. He reported that he took Gabapentin for this.  
He reported that he had had to go to a part-time job where he 
drove a plumbing truck.  He reported that he could no longer 
do things such as mow the lawn or grocery shop secondary to 
this neuropathy.  He reported that his neuropathy was 
significant in how it affected his other conditions of the 
left knee and the low back.

The veteran reported that he had pain in the left knee that 
began approximately two years ago.  He reported that it hurt 
during every step and did wake him every couple of nights 
depending on how much he used it during the day.  In terms of 
functional limitation, it did not have any true functional 
limitation because his neuropathy stopped him from doing 
things far before the knee would ever stop him from doing 
things such as walking, sitting, or standing.

On physical examination, examination of the knee revealed a 
benign-appearing knee with no effusion.  The veteran had full 
range-of-motion of the knee with significant tenderness to 
palpation over the medial joint line.  He utilized a cane 
slightly for the knee, but also more so for the thigh pain.  
The knee was stable to Lachmans, varus, and valgus at 0 and 
30 degrees with a negative McMurray.  He had 5/5 strength in 
knee flexion and extension.  He did have a patch of decreased 
sensation over the anterior thigh consistent with his femoral 
cutaneous neuropathy.
Radiographs of the knee revealed progressive medial 
compartment degenerative disc disease since his last x-rays 
in 1995.  With respect to the left knee, the examination 
report contains a diagnosis of medial degenerative joint 
disease.

With respect to the low back, the examiner stated that "at 
approximately the 200 foot point previously described with 
his walking and the neuropathy, the back would start aching 
but of course he must stop due to the neuropathy at that 
point, and therefore he again had no functional limitations 
due to the low back."  Associated radiographs of the L-spine 
revealed minimal disc narrowing of the L5/Sl region.  After 
physical examination of the low back, the diagnosis was L5/Sl 
degenerative disc disease.  

The December 1999 VA orthopedic examination report contains 
an opinion that any low back or left knee conditions were not 
aggravated or caused by the neuropathy.  The examiner opined 
that it was unlikely that either the low back pain or the 
knee condition was caused by the neuropathy.  The examiner 
knew of no correlation between femoral cutaneous neuropathy 
and degenerative changes in either the back or knees.  The 
examiner opined that these changes were more likely age 
related changes.

During a December 1999 VA examination for peripheral nerves, 
the veteran reported the following complaints.  The veteran 
reported having intermittent burning, which was very livable; 
with an exacerbation in about 1995.  He reported that the 
symptoms were a little worse than in 1995.  He reported that 
he found it particularly difficult to stand in line, and it 
was also difficult to walk prolonged distances (greater than 
200 feet).  He had to cut his work down to part-time, and he 
used a cane for ambulation.  He described no weakness; and he 
denied any pain in his right leg or in either of his upper 
extremities.  The pain was ameliorated with sitting or 
laying, and was worse when standing for a prolonged period or 
walking distances as described above.  He reported that at 
least since 1995, he also on occasion had nonprogressive 
cramping of the thighs bilaterally.

The veteran reported that the area of involvement was the 
left anterior lateral thigh, which was numb at baseline 
without any paresthesias or dysesthesias, except when he was 
upright for prolonged periods.  He denied any shortness of 
breath or chest pain.  He has no history of surgery or injury 
overlying that area (no inguinal hernias/no repairs/no left 
abdominal injury). He reported he was controlling his 
diabetes primarily with diet, but also with medication.

Neurologic examination showed measurements of the veteran's 
thighs and calves  as follows: At 13 cm below his patella 
(calf) on the left he was 47 cm and on the right he was 49 
cm; on 5 cm above the patella (thigh) he was 52 cm 
bilaterally. Strength was 5/5 proximally and distally in the 
upper extremities and lower extremities bilaterally, except 
5-/5 upon right thigh flexion and 5-/5 on left knee extension 
and flexion (possibility of give-way).  Sensation was intact 
to pin, soft touch, vibration, and proprioceptive modalities, 
including left and right distinction with the following 
exception: the left thigh was intact medially and 
posteriorly, but was diminished to pain in the lateral aspect 
of his thigh.  There was also bilateral Sl diminished 
sensation to soft touch primarily.  Deep tendon reflexes were 
2+ in the brachioradialis, biceps, and triceps bilaterally as 
well as in the Achilles bilaterally; and his patellar 
reflexes were 1+ bilaterally.  The toes were down-going 
bilaterally; and he had no Hoffmann's.  Cranial nerves II-XII 
were fully intact and symmetric.  He had no evidence of any 
cerebellar dysfunction (testing of finger to nose, rapid 
alternating movements).  He has no tremor.  Cervical range of 
motion was full.  He did have some mild paravertebral spasm 
in his neck, but the spine was nontender either muscularly or 
over the spinous processes.  There was no evidence of 
paravertebral spasm in the lumbar region.  His gait was 
slightly antalgic initially; it was broad based (presumed 
secondary to girth).  He was able to toe, heel, and tandem 
gait with minimal instability.  Romberg was normal.

The December 1999 peripheral nerves examination report 
contains the following assessment.  First, the report 
contains an assessment of left meralgia paresthetica, which 
had been present since 1954, exacerbated and stable/somewhat 
progressed since 1995.  The veteran had symptoms as indicated 
above upon prolonged standing or walking; the examiner noted 
that this did not seem to interfere terribly with his day-to-
day activities, and that he was able to do the chores within 
the house without any significant difficulty.  The examiner 
noted that this was a peripheral neuropathy; and like other 
peripheral neuropathies, diabetes, hypercholesterolemia, 
hypertension, and smoking could all negatively affect the 
vasculature supplying these nerves.  The examiner noted that 
specifically with left meralgia paresthetica, a large pannus 
compressing the nerves can also exacerbate the problem.  The 
examiner noted that the veteran seemed to have indication 
that this had been present since 1954, but definitely 
exacerbated around 1995.  The examiner opined that it was 
impossible to say that this exacerbation from 1995 was part 
of the natural progression of the disease as developed in 
1954, versus progression secondary to the veteran's obesity, 
type II diabetes, hypercholesteremia, hypertension, and 
persisting smoking.  The examiner opined that the current 
severity of the neuropathy was activity limiting to the 
patient.  The examiner opined that while standing or walking 
for prolonged periods, the symptoms seemed to be moderate to 
severe, limiting his functionality; and that from a day-to-
day basis when he was sitting or having frequent breaks, he 
seemed to do well with it otherwise.

VA clinical records from 1995 to early 2000 shows treatment 
for various complaints and conditions.  Treatment during that 
period includes for left lower extremity pain and 
paresthesia, and neuralgia; right leg ulcer with venous 
insufficiency; diabetes mellitus, type 2; meralgia 
paresthetica; right leg rash; and bilateral edema of the 
legs, worse with standing.  

Increased Evaluation Claim

The veteran contends, in essence, that his service-connected 
left femoral cutaneous neuropathy is more severely disabling 
than currently evaluated.  He asserts that he has numbness 
and a burning pain in his left leg.  He contends that he is 
unable to walk over half a block or climb the stairs.  The 
veteran contends that he uses a cane in order to take the 
weight off his left leg.  He maintains that his left femoral 
cutaneous neuropathy causes pain in his left knee and back.  
He asserts that he is unable to perform his work as a plumber 
as a result of his service-connected left leg disability.

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his left femoral 
cutaneous neuropathy is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the appellant in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).  Under Fenderson, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded examinations 
pertinent to his claim, and there is no indication that there 
are other relevant records available which would support the 
veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Pertinent medical evidence of record includes a service 
medical record, VA medical records from the 1990's, and the 
reports of VA examinations in December 1999.  The veteran has 
also testified regarding his increased rating claim during a 
February 1997 hearing.  

Under 38 C.F.R. § 4.124, Diagnostic Code 8529 (1999), 
paralysis of the external cutaneous nerve of the thigh 
warrants a 10 percent rating when the paralysis is severe to 
complete.  The term incomplete paralysis indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the regulations provide that the rating 
should be for mild, or at most, the moderate degree.  38 
C.F.R. § 4.124 (1999).  Neuritis (Diagnostic Code 8629) and 
neuralgia (Diagnostic Code 8729) will be rated under the 
above criteria as Diagnostic Code 8529.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (1999).

Complete paralysis of the anterior crural (femoral) nerve 
with paralysis of the quadriceps extensor muscles will be 
rated as 40 percent disabling.  Incomplete paralysis will be 
rated as 30 percent disabling where severe, 20 percent 
disabling where moderate, and 10 percent disabling where 
mild.  38 C.F.R. Part 4, Code 8526 (1998).  Neuritis (Code 
8626) and neuralgia (Code 8726) will be rated under the above 
criteria.

The veteran's service-connected left femoral cutaneous 
neuropathy has been diagnosed as left meralgia paresthetica, 
which is defined as a disease marked by paresthesia, pain and 
numbness in the outer surface of the thigh, in the region 
supplied by the lateral femoral cutaneous nerve, due to 
entrapment of the nerve at the inguinal ligament.  Dorland's 
Illustrated Medical Dictionary, 28th ed., p. 1014 (1994).  
Paresthesia is defined as an abnormal touch sensation, such 
as burning, often in the absence of an external stimulus.  
Id., p. 1234.

Here, no competent medical witness has associated more than 
sensory deficits with the veteran's service-connected 
neuropathy disorder.  The examiner in the December 1999 VA 
orthopedic examination opined that neuropathy did not 
aggravate any low back or left knee conditions.  The clinical 
record indicates that the veteran's disorder is manifested 
essentially by an area of decreased sensation over the 
anterior thigh consistent with his femoral cutaneous 
neuropathy.  The veteran reported during recent VA 
examinations that he had an area of the left anterior lateral 
thigh that was numb and without paresthesias or dysesthesias, 
except when he was upright for prolonged periods.  He also 
reported intermittent burning, which was very livable, but 
which made it difficult to stand for very long or walk 
prolonged distances.  In this regard, the peripheral nerve 
examiner in December 1999 opined that the current severity of 
the neuropathy was activity limiting for the patient.  The 
examiner opined that with standing or walking for prolonged 
periods , the symptoms seemed to be moderate to severe, 
limiting functionality; and when sitting or having frequent 
breaks, the veteran seemed to do well.  These very limited 
left thigh sensory deficits would not exceed a mild 
incomplete paralysis (if rated as a femoral nerve under 
Diagnostic Code 8526) or severe to complete paralysis of the 
external cutaneous nerve of the thigh under Diagnostic Code 
8526; and would not approximate any applicable rating 
criteria for a rating in excess of 10 percent.  38 C.F.R. §§ 
4.7, 4.124a (1999).  

In this regard, the Board notes that the neurologic disorder 
is not characterized by trophic changes, motor changes, 
muscle atrophy, organic changes or excruciating pain.  See 38 
C.F.R. §§ 4.123. 4.124 (1999).  The clinical evidence shows 
that the neurologic disorder results in abnormal sensation 
including numbness and pain, which is aggravated by standing 
or walking; there is no evidence that the disorder results in 
paralysis of the quadriceps extensor muscles or other 
neuromuscular impairment.  The rating is for left femoral 
cutaneous neuropathy, and the examiners also identified the 
condition as meralgia paresthetica.  As such, the Board 
concludes that the impairment does not correspond to rating 
criteria under diagnostic Code 8526, and is appropriately 
rated under criteria pursuant to Diagnostic Code 8529.  That 
code provides for a 10 percent evaluation and no more.  
However, even if considered under criteria of Diagnostic Code 
8526 (under which evaluation includes impairment due to 
muscle paralysis), the impairment is consistent with no more 
than a 10 percent evaluation, for mild impairment.

The Board also finds that the evidence does not present such 
an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  There has been 
no showing that the service-connected left femoral cutaneous 
neuropathy has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
finds that the presently assigned evaluation appropriately 
takes into account such impairment as the veteran has 
reported.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App.  218, 227 (1995).

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's service-connected left femoral cutaneous 
neuropathy.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection Claims

The veteran contends that he has a left knee disorder and low 
back disorder that are  related to service, to include as 
secondary to his service-connected left femoral cutaneous 
neuropathy.  He maintains that due to his left femoral 
cutaneous neuropathy, he has had to favor the left leg.  In 
favoring the left leg, he had to bend his body into positions 
that put pressure on the knee and back, which has resulted in 
his claimed left knee and low back disorders.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may be granted on a secondary basis for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Moreover, when aggravation of a non-service connected 
disorder is proximately due to or the result of a service-
connected condition, the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation is compensable.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded." 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board finds that the claims for service 
connection for a left knee  disorder and low back disorder 
are not well-grounded.  As discussed below, there is no 
competent medical evidence of record that provides a nexus 
between any left knee or low back disorder and the veteran's 
period of active service or any incident therein, including 
his service-connected left femoral cutaneous neuropathy. 

The service medical records pertaining to these service 
connection claims consists of one record showing that the 
veteran was treated at the U.S. Army Hospital at Fort Leonard 
Wood in December 1956.  This record does not contain medical 
evidence of treatment for a left knee or low back condition.  
There are no other service medical records.

The record indicates that multiple efforts to locate the 
veteran's service medical records were unsuccessful.  Service 
medical records are unavailable and are presumed destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the- doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993); citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Court has 
further held that "[n]owhere do VA regulations provide that a 
veteran must establish service connection through medical 
records alone."  Stozek v. Brown, 4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).

Additionally, the Court has further held that "[n]owhere do 
VA regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991).

The record since service contains private and VA medical 
records of treatment beginning in 1995, through February 
2000; the report of VA examination in December 1999; 
statements from the veteran, and the transcript of the 
veteran's January 1997 hearing.  The Board has reviewed the 
record since service.  However, as discussed below, there is 
no medical opinion or other competent evidence to relate any 
present left knee or low back disorder to service, to include 
as secondary to his service-connected left femoral cutaneous 
neuropathy.  

After service, there is no medical evidence of any left knee 
disorder or low back disorder until August 1995, 
approximately 37 years after service.  In an August 1995 VA 
hospital discharge summary report, the examiner noted 
positive tenderness over the left knee joint, and X-ray 
examination of the left knee showed minimal joint space loss 
of medial compartment with osteophytes off the tibial spine, 
otherwise findings were unremarkable.  Regarding the low 
back, on the basis of EMG/NCS study, the August 1995 
discharge summary report contains a diagnosis of chronic left 
L4 and L3 radiculopathy.  

During VA orthopedic examination in December 1999, the report 
noted that X-ray examination of the knee showed progressive 
medial compartment degenerative disc disease since the last 
X-rays in 1995; and the examiner diagnosed medial 
degenerative joint disease.  Regarding the low back, the 
December 1999 VA orthopedic examination report shows that X-
ray examination revealed minimal disc narrowing of the L5/S1 
region.  The diagnosis at that time was L5/S1 degenerative 
disc disease.

Although the veteran is shown to have present arthritis 
disorders involving both his left knee and low back, there is 
no medical evidence of this until many years after service, 
well beyond the regulatory presumptive one-year period 
applicable to arthritis.  

Moreover, none of the records provide a competent medical 
opinion or other evidence relating any left knee or low back 
arthritis or other disorders to service, or to his service-
connected left femoral cutaneous neuropathy.  In this regard, 
as discussed earlier, the December 1999 VA orthopedic 
examination report contains an opinion that any low back or 
left knee conditions were not aggravated or caused by the 
neuropathy.  The examiner in that examination opined that it 
was unlikely that either the low back pain or the knee 
condition was caused by the neuropathy.  The examiner 
indicated that he knew of no correlation between femoral 
cutaneous neuropathy and degenerative changes in either the 
back or knees.  The examiner opined that these changes were 
more likely age related changes.  The claims file contains no 
other evidence that links the claimed left knee or low back 
disorders to service or to service-connected disability.  
Thus, on the basis of the foregoing, the Board finds that the 
record does not contain competent medical evidence of a nexus 
to link the claimed left knee and/or low back disorders to 
the veteran's service or service-connected disorder.  
Therefore, the veteran's claims of service connection for a 
left knee and low back disorder are not plausible and thus 
not well grounded.  

The veteran has testified at a hearing and provided 
statements to attest that his service-connected neuropathy 
disorder was related to his claimed left knee and low back 
disorders.  The veteran is certainly capable of providing 
evidence of symptomatology, such as whether he limped or felt 
pain in the knee or back when he favored his service-
connected disorder.  However, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When, as 
in this case, the issue involves a question of medical 
diagnosis or causation, medical or otherwise competent 
evidence is required to make the claim well-grounded.  
Grottveit v. Brown, at p. 93.  Lay statements concerning 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as they do not 
represent competent medical evidence.  Espiritu, 2 Vet. App 
492 (1992).

Under these circumstances, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his left knee and low back service connection 
claims are well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102 (1999); Epps, 126 F.3d at 1468.  Therefore, the 
benefits sought on appeal are denied, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's present claims on appeal for service connection.  
Morton v. West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 
1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is related by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).
   




ORDER

An increased evaluation for left femoral cutaneous neuropathy 
is denied.

Service connection for a left knee disorder, is denied.

Service connection for a low back disorder, is denied.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

